986 F.Supp. 1383 (1997)
NARCISSUS SHIPPING CORPORATION, Plaintiff,
v.
ARMADA REEFERS, LTD., Looza N.V., Port Canaveral Stevedoring, Ltd., Juice Bowl Products, Inc., and Sonoco Plastic Drum, Inc., Defendants.
No. 94-189-CIV-ORL-18.
United States District Court, M.D. Florida.
March 20, 1997.

AMENDED ORDER
G. KENDALL SHARP, District Judge.
This case is presently before the court on a motion to amend the court's final order and accompanying judgment entered on January 8, 1997 and January 13, 1997 respectively. The motion, along with its supporting legal memorandum, was filed by defendants Looza N.V. and Juice Bowl Products, Inc., and was further supported through a legal memorandum filed by defendant Armada Reefers, Ltd. Plaintiff Narcissus Shipping Corporation opposed the motion to amend, and offered proposed amendments of its own.
Having reviewed the subject order and the legal argument of counsel, the court has amended its order to allow the recovery on each of the parties' various claims to reflect the court's apportionment of fault. The *1384 court declines to alter its findings of fact or conclusions of law in any other respect. A copy of the court's original order with the stated amendments is attached hereto as an appendix and is fully incorporated herein by reference, to constitute the court's amended order. Thus, to the extent stated herein the court GRANTS the motion to amend (Doc. 191) filed by defendants Looza N.V. and Juice Bowl Products, Inc., and directs the clerk of the court to enter an amended judgment consistent with this amended order.